Citation Nr: 0421731	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty during World War II.  He died in 
July 2000.  The appellant is his daughter.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in August 2002 and a 
substantive appeal was received in October 2002.  The 
appellant testified at a Board hearing in February 2004.

At the February 2004 Board hearing, the veteran's 
representative effectively filed a new claim for payment of 
any gratuitous benefits deposited by VA into a personal funds 
of patient account for the veteran under 38 C.F.R. § 3.1009 
(2003).  The Board notes in passing that an FL27-438 dated 
September 1, 1994, in the claims file includes a notation 
that the veteran "has more than $10,000 in PFOP fund."  
This matter is separate from the issue on appeal and does not 
appear to have been previously considered by the RO.  This 
new claim under 38 C.F.R. § 3.1009 (2003) is hereby referred 
to the RO for development and adjudication. 


REMAND

Preliminary review of the record suggests the need for 
further clarification of the facts of this case.  The 
appellant is claiming accrued benefits on the basis that her 
father (the veteran) was owed over $90,000.00 in compensation 
benefits at the time of his death.  It appears that 
compensation payments were terminated in the early 1990's 
under the provisions of 38 U.S.C.A. § 5503(b)(1)(A) (West 
1991) when the veteran (who was deemed incompetent) was 
furnished nursing home care by VA.  The record also suggests 
that an overpayment may have been charged in connection with 
a retroactive termination of compensation when it was learned 
that the veteran was placed in a nursing home.  However, 
information in the claims file does not clearly show the 
actions taken in connection with the termination of 
compensation and whether any benefits were subsequently paid 
or offset against any overpayment. At the February 2004 Board 
hearing, the veteran's representative requested an audit of 
the veteran's account.  Under the particular circumstances of 
this case, the Board believes such an audit is necessary to 
allow for an informed appellate decision.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
issue an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide; and, (d) 
the need to furnish any pertinent 
evidence in the appellant's possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); 38 C.F.R. § 3.159 
(2003).  

2.  The RO should prepare and associate 
with the claims file a detailed audit of 
the veteran's compensation account from 
the time of the termination of payments 
until the time of his death, to include 
information as to any overpayment and any 
VA benefits subsequently paid which may 
have been applied to the overpayment.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the benefit remains denied, 
the appellant and her representative 
should be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


